05/18/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0562



                            No. DA 20-0562

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

ROBERT EARL STAUDENMAYER,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including June 23, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      May 18 2021